

Exhibit 10.1
FOURTH AMENDMENT TO SINGLE TENANT ABSOLUTE NET LEASE
THIS FOURTH AMENDMENT TO SINGLE TENANT ABSOLUTE NET LEASE (this Amendment”) is
entered into as of this 27th day of July, 2020, by and between 10165 MCKELLAR
COURT, L.P., a California limited partnership (“Landlord”), and QUIDEL
CORPORATION, a Delaware corporation (“Tenant”).
RECITALS
A.WHEREAS, Landlord and Tenant are parties to that certain Single Tenant
Absolute Net Lease dated as of December 20, 1999 (the “Original Lease”), as
amended by that certain First Amendment to Single Tenant Absolute Net Lease
dated as of December 20, 1999, that certain Second Amendment to Single Tenant
Absolute Net Lease dated as of December 21, 2009 and that certain Third
Amendment to Single Tenant Absolute Net Lease dated as of January 1, 2016
(collectively, and as the same may have been further amended, amended and
restated, supplemented or modified from time to time, the “Existing Lease”),
whereby Tenant leases certain premises (the “Premises”) at 10165 McKellar Court,
San Diego, California;
B.WHEREAS, Landlord and Tenant desire to extend the Lease Term; and
C.WHEREAS, Landlord and Tenant desire to modify and amend the Existing Lease
only in the respects and on the conditions hereinafter stated.
AGREEMENT
NOW, THEREFORE, Landlord and Tenant, in consideration of the mutual promises
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound,
agree as follows:
1.Definitions. For purposes of this Amendment, capitalized terms shall have the
meanings ascribed to them in the Existing Lease unless otherwise defined herein.
The Existing Lease, as amended by this Amendment, is referred to collectively
herein as the “Lease.” From and after the date hereof, the term “Lease,” as used
in the Existing Lease, shall mean the Existing Lease, as amended by this
Amendment.
2.Fourth Amendment Extension Term. The Lease Term is hereby extended for ten
(10) years and, therefore, the Lease Term shall expire on December 31, 2030 (the
“New Expiration Date”). The period commencing on January 1, 2021 (the “Fourth
Amendment Extension Term Commencement Date”) and ending on the New Expiration
Date shall be referred to herein as the “Fourth Amendment Extension Term.” From
and after the Fourth Amendment Extension Term Commencement Date, any references
in the Lease to the Lease Term shall mean the Lease Term as extended pursuant to
this Amendment.
3.Monthly Rent. Commencing as of the Fourth Amendment Extension Term
Commencement Date, initial Monthly Rent for the Premises shall be as follows:









--------------------------------------------------------------------------------




DatesSquare Feet of Rentable AreaMonthly Rent per Square Foot of Rentable
AreaMonthly Rent1/1/21 – 12/31/2172,863$3.15 monthly$229,518.45

Monthly Rent shall be subject to an annual upward adjustment of three percent
(3%) of the then-current Monthly Rent. The first such adjustment shall become
effective commencing on the first (1st) annual anniversary of the Fourth
Amendment Extension Term Commencement Date, and subsequent adjustments shall
become effective on each of the successive nine (9) annual anniversaries during
the Fourth Amendment Extension Term.
4.Condition of Premises. Tenant acknowledges that (a) it is in possession of and
is fully familiar with the condition of the Premises and, notwithstanding
anything contained in the Lease to the contrary, agrees to take the same in its
condition “as is” as of the first day of the Fourth Amendment Extension Term,
and (b) except as otherwise provided in the Existing Lease, Landlord shall have
no obligation to alter, repair or otherwise prepare the Premises for Tenant’s
continued occupancy for the Fourth Amendment Extension Term or to pay for any
improvements to the Premises.
5.CASp. The Premises have not undergone inspection by a Certified Access
Specialist (“CASp,” as defined in California Civil Code Section 55.52). Even if
not required by California law, the Premises may be inspected by a CASp to
determine whether the Premises comply with the Americans with Disabilities Act,
and Landlord may not prohibit a CASp performing such an inspection. If Tenant
requests that such an inspection take place, Landlord and Tenant shall agree on
the time and manner of the inspection, as well as which party will pay the cost
of the inspection and the cost to remedy any defects identified by the CASp. A
CASp can inspect the Premises and determine whether the Premises comply with all
of the applicable construction-related accessibility standards under California
State law. Although California State law does not require a CASp inspection of
the Premises, Landlord may not prohibit Tenant from obtaining a CASp inspection
of the Premises for the occupancy or potential occupancy of Tenant, if requested
by Tenant. Landlord and Tenant shall agree on the arrangements for the time and
manner of the CASp inspection, the payment of the fee for the CASp inspection,
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the Premises.
6.Options to Extend Term. Tenant shall have two (2) options (each, an “Option”)
to further extend the Lease Term by five (5) years each as to the entire
Premises (and no less than the entire Premises) upon the following terms and
conditions. Any extension of the Lease Term pursuant to an Option shall be on
all the same terms and conditions as the Lease, except as follows:
6.1Monthly Rent at the commencement of each Option term shall equal the
then-current fair market value for comparable office and laboratory space in the
Sorrento Mesa submarket of comparable age, quality, level of finish and
proximity to amenities and public transit, and containing systems and
improvements similar to those present in the Premises as of the date that Tenant
gives Landlord written notice of Tenant’s election to exercise such Option
(“FMV”), and in each case shall be further increased on each annual anniversary
of the Option
2







--------------------------------------------------------------------------------



term commencement date by three percent (3%). Tenant may, no more than thirteen
(13) months prior to the date the Lease Term is then scheduled to expire,
request Landlord’s estimate of the FMV for the next Option term. Landlord shall,
within fifteen (15) days after receipt of such request, give Tenant a written
proposal of such FMV. If Tenant gives written notice to exercise an Option, such
notice shall specify whether Tenant accepts Landlord’s proposed estimate of FMV.
If Tenant gives written notice to exercise an Option but does not accept the
FMV, then the parties shall endeavor to agree upon the FMV, taking into account
all relevant factors, including (a) the size of the Premises, (b) the length of
the Option term, (c) rent in comparable buildings in the Sorrento Mesa
submarket, including concessions offered to new tenants, such as free rent,
tenant improvement allowances and moving allowances, (d) Tenant’s
creditworthiness and (e) the quality and location of the Building. In the event
that the parties are unable to agree upon the FMV within thirty (30) days after
Tenant notifies Landlord that Tenant is exercising an Option, then either party
may request that the same be determined as follows: a senior officer of a
nationally recognized leasing brokerage firm with local knowledge of the
Sorrento Mesa laboratory/research and development leasing submarket (the
“Baseball Arbitrator”) shall be selected and paid for jointly by Landlord and
Tenant. If Landlord and Tenant are unable to agree upon the Baseball Arbitrator,
then the same shall be designated by the local chapter of the Judicial
Arbitration and Mediation Services or any successor organization thereto (the
“JAMS”). The Baseball Arbitrator selected by the parties or designated by JAMS
shall (y) have at least ten (10) years’ experience in the leasing of
laboratory/research and development space in the Sorrento Mesa submarket and (z)
not have been employed or retained by either Landlord or Tenant or any affiliate
of either for a period of at least ten (10) years prior to appointment pursuant
hereto. Each of Landlord and Tenant shall submit to the Baseball Arbitrator and
to the other party its determination of the FMV. The Baseball Arbitrator shall
grant to Landlord and Tenant a hearing and the right to submit evidence. The
Baseball Arbitrator shall determine which of the two (2) FMV determinations more
closely represents the Baseball Arbitrator’s view of the actual FMV. The
Baseball Arbitrator may not select any other FMV for the Premises other than one
submitted by Landlord or Tenant. The FMV selected by the Baseball Arbitrator
shall be binding upon Landlord and Tenant and shall serve as the basis for
determination of Monthly Rent payable for the applicable Option term. If, as of
the commencement date of an Option term, the amount of Monthly Rent payable
during the Option term shall not have been determined, then, pending such
determination, Tenant shall pay Monthly Rent equal to the Monthly Rent payable
with respect to the year immediately preceding the commencement date of the
Option term that is then commencing (such amount, the “Temporary Monthly Rent”).
After the final determination of Monthly Rent payable for the Option term, the
parties shall promptly execute a written amendment to the Lease specifying (y)
the amount of Monthly Rent to be paid during the applicable Option term and (z)
if applicable, the process for the refund or credit to Tenant if the final
determined Monthly Rent of the Option Term is less than the Temporary Monthly
Rent, or payment to Landlord if the final determined Monthly Rent is greater
than the Temporary Monthly Rent, in each case of the excess or shortfall between
the final determined Monthly Rent during the Option Term and the Temporary
Monthly Rent, respectively. Any failure of the parties to execute such amendment
shall not affect the validity of the FMV determined pursuant to this Section.
6.2No Option is assignable separate and apart from the Lease.
3







--------------------------------------------------------------------------------



6.3An Option is conditional upon Tenant giving Landlord written notice of its
election to exercise such Option at least twelve (12) months prior to the end of
the expiration of the then-current Lease Term. Time shall be of the essence as
to Tenant’s exercise of an Option. Tenant assumes full responsibility for
maintaining a record of the deadlines to exercise an Option. Tenant acknowledges
that it would be inequitable to require Landlord to accept any exercise of an
Option after the date provided for in this Section.
6.4Notwithstanding anything contained in this Article to the contrary, Tenant
shall not have the right to exercise an Option:
(a)During the time commencing from the date Landlord delivers to Tenant a
written notice that Tenant is in default with respect to Tenant’s payment
obligations or is in material non-monetary default under the Lease and
continuing until Tenant has cured such default; or
(b)At any time after any Default as described in Article 22 of the Original
Lease and continuing until Tenant cures any such Default, if such Default is
susceptible to being cured; or
(c)In the event that Tenant has defaulted in the performance of its obligations
under the Lease two (2) or more times during the twelve (12)-month period
immediately prior to the date that Tenant intends to exercise an Option, unless
Tenant has cured such defaults.
6.5The period of time within which Tenant may exercise an Option shall not be
extended or enlarged by reason of Tenant’s inability to exercise such Option
because of the provisions of Section 6.4 of this Amendment.
6.6All of Tenant’s rights under the provisions of an Option shall terminate and
be of no further force or effect even after Tenant’s due and timely exercise of
such Option if, after such exercise, but prior to the commencement date of the
new term, (a) Tenant fails to pay to Landlord a monetary obligation of Tenant
for a period of twenty (20) days after written notice from Landlord to Tenant,
(b) Tenant fails to commence to cure a default (other than a monetary default)
within thirty (30) days after the date Landlord gives notice to Tenant of such
default or (c) Tenant has defaulted under the Lease two (2) or more times and a
service or late charge under Section 5.3 of the Original Lease has become
payable for any such default, unless Tenant has cured such defaults.
6.7Notwithstanding anything to the contrary, any and all rights of Tenant under
the Existing Lease to extend the Lease Term (including, without limitation, the
rights set forth in Article 4 of the Original Lease) are hereby deleted from the
Existing Lease in their entirety, and shall no longer be of any further force or
effect.
7. Additional Insureds. The insurance required to be carried by Tenant under the
Lease shall name the Landlord Parties (as defined below) as additional insureds
as respects liability arising from work or operations performed by or on behalf
of Tenant, Tenant’s use or occupancy of Premises, and ownership, maintenance or
use of vehicles by or on behalf of
4







--------------------------------------------------------------------------------



Tenant. “Landlord Parties” means Landlord, BioMed Realty, L.P., and their
respective officers, employees, directors, representatives, agents, general
partners, members, subsidiaries, affiliates and lenders.
8.Broker. Each of Landlord and Tenant (in such capacity, the “Indemnifying
Party”) represents and warrants to the other party (in such capacity, the
“Indemnified Party”) that the Indemnifying Party has not dealt with any broker
or agent in the negotiation for or the obtaining of this Amendment, other than
Hughes Marino (“Broker”) and agrees to reimburse, indemnify, save, defend (at
the Indemnified Party’s option and with counsel reasonably acceptable to the
Indemnified Party, at the Indemnifying Party’s sole cost and expense) and hold
harmless the Indemnified Party and its affiliates and their respective
shareholders, members, directors, officers and employees and their respective
successors and assigns for, from and against any and all cost or liability for
compensation claimed by any such broker or agent employed or engaged by the
Indemnifying Party or claiming to have been employed or engaged by the
Indemnifying Party, other than Broker. Broker is entitled to a leasing
commission in connection with the making of this Amendment, and Landlord shall
pay such commission to Broker pursuant to a separate agreement between Landlord
and Broker.
9.No Default. Each of Landlord and Tenant represents, warrants and covenants to
the other that, to the best of its knowledge, neither party is in default of any
of their respective obligations under the Existing Lease and no event has
occurred that, with the passage of time or the giving of notice (or both) would
constitute a default by either Landlord or Tenant thereunder.
10.Notices. Tenant confirms that, notwithstanding anything in the Lease to the
contrary, notices delivered to Tenant pursuant to the Lease should be sent to:
Quidel Corporation
9975 Summers Ridge Road
San Diego, California 92121
11.Effect of Amendment. Except as modified by this Amendment, the Existing Lease
and all the covenants, agreements, terms, provisions and conditions thereof
shall remain in full force and effect and are hereby ratified and affirmed. In
the event of any conflict between the terms contained in this Amendment and the
Existing Lease, the terms herein contained shall supersede and control the
obligations and liabilities of the parties.
12.Successors and Assigns. Each of the covenants, conditions and agreements
contained in this Amendment shall inure to the benefit of and shall apply to and
be binding upon the parties hereto and their respective heirs, legatees,
devisees, executors, administrators and permitted successors and assigns and
sublessees. Nothing in this section shall in any way alter the provisions of the
Lease restricting assignment or subletting.
13.Miscellaneous. This Amendment becomes effective only upon execution and
delivery hereof by Landlord and Tenant. The captions of the paragraphs and
subparagraphs in this Amendment are inserted and included solely for convenience
and shall not be considered or given any effect in construing the provisions
hereof. Submission of this instrument for
5







--------------------------------------------------------------------------------



examination or signature by Tenant does not constitute a reservation of or
option for a lease, and shall not be effective as a lease, lease amendment or
otherwise until execution by and delivery to both Landlord and Tenant.
14.Authority. Each of Landlord and Tenant guarantees, warrants and represents
that the individual or individuals signing this Amendment have the power,
authority and legal capacity to sign this Amendment on behalf of and to bind all
entities, corporations, partnerships, limited liability companies, joint
venturers or other organizations and entities on whose behalf such individual or
individuals have signed.
15.Counterparts; Facsimile and PDF Signatures. This Amendment may be executed in
one or more counterparts, each of which, when taken together, shall constitute
one and the same document. A facsimile or portable document format (PDF)
signature on this Amendment shall be equivalent to, and have the same force and
effect as, an original signature.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]
6








--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date and year first above written.
LANDLORD:
10165 MCKELLAR COURT, L.P.,
a California limited partnership
By: BMR-10165 MCKELLAR COURT GP LLC,
its General Partner
By:  /s/ KEVIN M. SIMONSEN
Name:  Kevin M. Simonsen
Title:  EVP, General Counsel & Secretary
TENANT:
QUIDEL CORPORATION,
a Delaware corporation
By: /s/ RANDALL J. STEWARD
Name: Randall J. Steward
Title: Chief Financial Officer





